DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 15/733,088. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Jul 20, 2022 has been entered.
 

Status of Claims
Claim(s) 1-12 and 14-16 is/are currently pending and has/have been examined.
Claim(s) 13 has/have been cancelled. 


Response to Amendment 
	The Amendment filed on Jul 20, 2022 has been entered. Applicant’s Remarks filed on Jul 20, 2022 have been considered as follows.
Based on the Amendments to the Claims, the objections and 112(a) rejections previously set forth are withdrawn. 
Based on the Amendments to the Claims, and Page(s) 8-14 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Claim Objections
Claim(s) 1-12 and 14-16  is/are objected to because of the following informalities:  
Claim 1-12 and 14-16, should be checked for consistency in terminology. For example, Claim(s) 1, 12 and 16 appear to refer to the same structure as both ‘distributor layer’ and ‘distribution layer’. Correction throughout the claims is required.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitson et al (US 5,866,007, already of record) in view of Leland (US 2014/0319079, already of record) and in further view of Wang et al (WO 2016/012394, already of record).

Regarding Claim 1, Whitson teaches a clinical sample storage cassette (see Whitson: Abstract), comprising:
a top layer comprising a first side to receive a clinical sample and a second side opposite to the first side to couple with a distributor layer (see Whitson: “the shell 16, which is preferably made of a relatively inert clear plastic, has flanges 20 at its outer edges which extend toward a filter card 22”, Column 4, line 14-16)
the distributor layer coupled to the top layer to receive the clinical sample from the top layer, wherein the distributor layer comprises a first distributor side coupled to the second side of the top layer and a second distributor side coupled to a storage membrane to transfer the clinical sample from the top layer to the storage membrane (see Whitson: “The filter card 22 may be composed of any suitable fibrous material having a large surface area, an appropriate density, and an appropriate average pore size. In a preferred embodiment, the filter card 22 is made from glass fiber, which has a larger surface area than most fibers, permitting the use of a smaller volume of fibrous material to separate the components of the fluid”, Column 4, line 28-34) 
and the storage membrane to receive the clinical sample from the distributor layer and store the clinical sample (see Whitson: “After passing through the filter card 22, the plasma fraction reaches a serum sample collection chamber. In the apparatus depicted in FIG. 1, the serum sample collection chamber contains an absorbent matrix 30, preferably positioned in direct contact with the filter card 22”, Column 5, line 35-38),
wherein the distribution layer and the storage membrane have identical surface area and are in direct contact (see Whitson: “After passing through the filter card 22, the plasma fraction reaches a serum sample collection chamber. In the apparatus depicted in FIG. 1, the serum sample collection chamber contains an absorbent matrix 30, preferably positioned in direct contact with the filter card 22”, Column 5, line 35-38; Fig 1; the examiner notes that Fig 1 illustrates the layers 22 and 30, corresponding to the distribution and storage layers, as being of the same surface area and contacting each other completely)
Whitson does not explicitly teach “a topmost sub-distributor layer having the first distributor side coupled to the second side of the top layer, a bottommost sub-distributor layer having the second distributor side coupled to the storage membrane.”
However, Leland teaches the analogous art of a filtration module (see Leland: Abstract). Leland teaches that filtration modules can be made of a plurality of layers and shows an arrangement of four and six layers stacked one over the other in fluidic communication through ports to provide support to the filter section (see Leland: [0091]; Fig 4-5). The examiner notes that, as per Leland, the layers can be made of a plurality of sub-layers. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the distributor layer of Whitson to be composed of a plurality of layers as taught by Leland, because Leland teaches an arrangement of four and six layers stacked one over the other in fluidic communication through ports to provide support to the filter section (see Leland: [0091]-[0092]; Fig 4-5).

Modified Whitson teaches the material of the distributor layer to be glass fibers (see above). 
Modified Whitson does not teach “the storage membrane, provided with a stabilization reagent” nor “the distributor layer is of a material having a greater flow rate than a material of the storage membrane to allow effective mixing between the clinical sample and stabilization reagent in the storage membrane”. 
However, Wang teaches the analogous art of a sample collection and transfer device (see Wang : Abstract). Wang describes that the substrate of absorbent materials (i.e. storage membranes) can be made of nitrocellulose comprising dried reagents impregnated within, such as stabilization reagents, to preserve samples for transport and storage (see Wang: [0054]-[0056]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify material of the storage layer to be nitrocellulose, further adding an impregnated stabilization reagent as taught by Wang, because Wang teaches that a layer of nitrocellulose impregnated with stabilization reagents allows preservation of samples for transport and storage (see Wang: [0054]-[0056]). The examiner notes that the combination would result in the glass fiber distributor layer having a greater flow rate than the nitrocellulose storage layer. 
Note: Claim(s) 1-11 contain a large amount of functional language (i.e. “to allow…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	
Regarding Claim 2, modified Whitson teaches all the limitations as applied to Claim 1 and further teaches wherein the top layer comprises a sample inlet port for introduction of the clinical sample into the clinical sample storage cassette and wherein the sample inlet port extends from the first side to the second side of the top layer (see Whitson: “a housing comprising at least one opening therethrough for receiving a blood sample”, Column 3, line 34-35).

Regarding Claim 3, modified Whitson teaches all the limitations as applied to Claim 1. Modified Whitson teaches the distribution layer and further teaches a plurality of intermediate layers disposed between the topmost sub-distributor layer and the bottommost distributor layer (see modification of Claim 1). Modified Whitson further teaches that the speed, cleanliness and efficiency of a separation process can be altered by varying the relative size of pores in the filter (i.e. distributor layer) and/or storage membrane (see Whitson: Column 5, line 3-8). 
Modified Whitson does not specifically teach ‘a material of the preceding sub-distributor layer has a flow rate which is greater than a flow rate of a material of the subsequent sub-distributor layer’.
However, based on the above teachings, where Whitson teaches that it is common to vary the size of pores in a filter to affect the speed, cleanliness and efficiency of a separation process, it would have been well within the skill of one of ordinary skill in the art to have made the distributor layer be comprised by a plurality of sub-distributor layers with decreasing pore size (the examiner notes that the claim does not require the materials to be different).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the construction of the distributor layer of modified Whitson to comprise a plurality of sub-distributor layer, where each sub-distributor layer is made of a material that has a greater flow rate than the material of the subsequent sub-distributor layer, because Whitson teaches that the speed, cleanliness and efficiency of a separation process can be altered by varying the relative size of pores in the filter (i.e. distributor layer) and/or storage membrane (see Whitson: Column 5, line 3-8).

Regarding Claim 4, modified Whitson teaches all the limitations as applied to Claim 3 and further teaches wherein each of the plurality of sub-distributor layers comprises distributor ports (see modification of Claim 1; the examiner notes that the structure would have pores that function as distributor ports).

Regarding Claim 5, modified Whitson teaches all the limitations as applied to Claim 4. Modified Whitson teaches a fluidic connection across the device and ports in the layers (see modification of Claim 3).
Modified Whitson does not teach “wherein a number of distributor ports from the topmost sub-distributor layer, through each of the plurality of intermediate layers, and to the bottommost sub- distributor layer increases exponentially by an even power of 2”.
However, based on the above teachings, where modified Whitson teaches the layers and ports across said layers, it would have been well within the skill of one of ordinary skill in the art to have modified the amount of ports to suit the application at hand, including having the amount of ports increase by an even power of 2, as this would have effectively increased the amount of ports through which the fluid could exit towards the next layer. Further, the courts have held that a prima facie case of obviousness exists as to duplication of parts if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 VI B).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the number of ports of the layers of modified Whitson to be any number, including having the amount of ports increase by an even power of 2, as this would have effectively increased the amount of ports through which the fluid could exit towards the next layer. Further, the courts have held that a prima facie case of obviousness exists as to duplication of parts if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 VI B).

Regarding Claim 6, modified Whitson teaches all the limitations as applied to Claim 4. Modified Whitson teaches a fluidic connection across the device and ports in the layers and teaches arrangements of four and six layers (see modification of Claim 3).
Modified Whitson does not teach “wherein the top-most sub-distributor layer comprises 2 distributor ports and the bottom-most sub-distributor layer comprises 16 distributor ports”.
However, based on the above teachings, where modified Whitson teaches the layers and ports across said layers, it would have been well within the skill of one of ordinary skill in the art to have modified the amount of ports to suit the application at hand, including having the amount of ports increase by an even power of 2, where the topmost layer has 2 ports and the bottommost layer has 16 ports (for an amount of layers equaling four), as this would have effectively increased the amount of ports through which the fluid could exit towards the next layer. Further, the courts have held that a prima facie case of obviousness exists as to duplication of parts if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 VI B).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the number of ports of the layers of modified Whitson to be any number, including having the amount of ports increase by an even power of 2, as this would have effectively increased the amount of ports through which the fluid could exit towards the next layer. Further, the courts have held that a prima facie case of obviousness exists as to duplication of parts if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 VI B).

Regarding Claim 7, modified Whitson teaches all the limitations as applied to Claim 1 and further teaches wherein the distributor layer is porous (see Whitson: “The filter card 22 may be composed of any suitable fibrous material having a large surface area, an appropriate density, and an appropriate average pore size. In a preferred embodiment, the filter card 22 is made from glass fiber, which has a larger surface area than most fibers, permitting the use of a smaller volume of fibrous material to separate the components of the fluid”, Column 4, line 28-34). 

Regarding Claim 9, modified Whitson teaches all the limitations as applied to Claim 1 and further teaches wherein the distributor layer is fabricated from one of glass fibers and acrylic plastic (see Whitson: “The filter card 22 may be composed of any suitable fibrous material having a large surface area, an appropriate density, and an appropriate average pore size. In a preferred embodiment, the filter card 22 is made from glass fiber, which has a larger surface area than most fibers, permitting the use of a smaller volume of fibrous material to separate the components of the fluid”, Column 4, line 28-34).

Regarding Claim 10, modified Whitson teaches all the limitations as applied to Claim 1.
Modified Whitson does not teach “wherein the top layer, the distributor layer and the storage membrane are coupled to each other by a pressure sensitive adhesive tape”. 
However, Wang teaches the analogous art of a sample collection and transfer device (see Wang : Abstract). Wang describes a device with a capillary (i.e. distributing layer) and a sample storing section, where the layers can be attached with pressure sensitive adhesive films (see Wang : [0032]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the construction of the layers of the device of modified Whitson to use pressure sensitive adhesive films as taught by Wang , because Wang teaches that layers can be attached with pressure sensitive adhesive films (see Wang : [0032]).

Regarding Claim 12, Whitson teaches an assembly for storage of a clinical sample (see Whitson: Abstract), comprising:
a clinical sample storage cassette (see Whitson: Abstract), wherein the clinical sample storage cassette comprises:
a top layer comprising a first side to receive a clinical sample and a second side opposite to the first side to couple with a distributor layer (see Whitson: “the shell 16, which is preferably made of a relatively inert clear plastic, has flanges 20 at its outer edges which extend toward a filter card 22”, Column 4, line 14-16)
the distributor layer coupled to the top layer to receive the clinical sample from the top layer, wherein the distributor layer comprises a first distributor side coupled to the second side of the top layer and a second distributor side coupled to a storage membrane to transfer the clinical sample from the top layer to the storage membrane (see Whitson: “The filter card 22 may be composed of any suitable fibrous material having a large surface area, an appropriate density, and an appropriate average pore size. In a preferred embodiment, the filter card 22 is made from glass fiber, which has a larger surface area than most fibers, permitting the use of a smaller volume of fibrous material to separate the components of the fluid”, Column 4, line 28-34) 
and the storage membrane to receive the clinical sample from the distributor layer and store the clinical sample (see Whitson: “After passing through the filter card 22, the plasma fraction reaches a serum sample collection chamber. In the apparatus depicted in FIG. 1, the serum sample collection chamber contains an absorbent matrix 30, preferably positioned in direct contact with the filter card 22”, Column 5, line 35-38),
wherein the distribution layer and the storage membrane have identical surface area and are in direct contact (see Whitson: “After passing through the filter card 22, the plasma fraction reaches a serum sample collection chamber. In the apparatus depicted in FIG. 1, the serum sample collection chamber contains an absorbent matrix 30, preferably positioned in direct contact with the filter card 22”, Column 5, line 35-38; Fig 1; the examiner notes that Fig 1 illustrates the layers 22 and 30, corresponding to the distribution and storage layers, as being of the same surface area and contacting each other completely)
and a container to hold the clinical sample storage cassette (see Whitson: “card then was transferred into the drying box”, Column 8, line 39)
and a dessicant pack provided within the container to dry the storage membrane (see Whitson: “dessicant and oxygen scavenger was activated by removing the protective cover for these materials. The lid of the drying box was then closed and the cards were left in the box for storage”, Column 8, line 44-47)
Whitson does not explicitly teach “a topmost sub-distributor layer having the first distributor side coupled to the second side of the top layer, a bottommost sub-distributor layer having the second distributor side coupled to the storage membrane.”
However, Leland teaches the analogous art of a filtration module (see Leland: Abstract). Leland teaches that filtration modules can be made of a plurality of layers and shows an arrangement of four and six layers stacked one over the other in fluidic communication through ports to provide support to the filter section (see Leland: [0091]; Fig 4-5). The examiner notes that, as per Leland, the layers can be made of a plurality of sub-layers. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the distributor layer of Whitson to be composed of a plurality of layers as taught by Leland, because Leland teaches an arrangement of four and six layers stacked one over the other in fluidic communication through ports to provide support to the filter section (see Leland: [0091]-[0092]; Fig 4-5).

Modified Whitson teaches the material of the distributor layer to be glass fibers (see above). 
Modified Whitson does not teach “the storage membrane, provided with a stabilization reagent” nor “the distributor layer is of a material having a greater flow rate than a material of the storage membrane to allow effective mixing between the clinical sample and stabilization reagent in the storage membrane”. 
However, Wang teaches the analogous art of a sample collection and transfer device (see Wang : Abstract). Wang describes that the substrate of absorbent materials (i.e. storage membranes) can be made of nitrocellulose comprising dried reagents impregnated within, such as stabilization reagents, to preserve samples for transport and storage (see Wang: [0054]-[0056]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify material of the storage layer to be nitrocellulose, further adding an impregnated stabilization reagent as taught by Wang, because Wang teaches that a layer of nitrocellulose impregnated with stabilization reagents allows preservation of samples for transport and storage (see Wang: [0054]-[0056]). The examiner notes that the combination would result in the glass fiber distributor layer having a greater flow rate than the nitrocellulose storage layer. 

Modified Whitson teaches the distribution layer and further teaches a plurality of intermediate layers disposed between the topmost sub-distributor layer and the bottommost distributor layer (see above). Modified Whitson further teaches that the speed, cleanliness and efficiency of a separation process can be altered by varying the relative size of pores in the filter (i.e. distributor layer) and/or storage membrane (see Whitson: Column 5, line 3-8). 
Modified Whitson does not specifically teach ‘a material of the preceding sub-distributor layer has a flow rate which is greater than a flow rate of a material of the subsequent sub-distributor layer’.
However, based on the above teachings, where Whitson teaches that it is common to vary the size of pores in a filter to affect the speed, cleanliness and efficiency of a separation process, it would have been well within the skill of one of ordinary skill in the art to have made the distributor layer be comprised by a plurality of sub-distributor layers with decreasing pore size (the examiner notes that the claim does not require the materials to be different).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the construction of the distributor layer of modified Whitson to comprise a plurality of sub-distributor layer, where each sub-distributor layer is made of a material that has a greater flow rate than the material of the subsequent sub-distributor layer, because Whitson teaches that the speed, cleanliness and efficiency of a separation process can be altered by varying the relative size of pores in the filter (i.e. distributor layer) and/or storage membrane (see Whitson: Column 5, line 3-8).
Note: Claim(s) 14-15 contain a large amount of functional language (i.e. “to allow…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitson et al (US 5,866,007, already of record) in view of Leland (US 2014/0319079, already of record) and Wang et al (WO 2016/012394, already of record) and in further view of Ismagilov et al (KR 2016-0090284, already of record). 

Regarding Claim 8, modified Whitson teaches all the limitations as applied to Claim 1. Modified Whitson teaches the top layer (see modification of Claim 1).
Modified Whitson does not explicitly teach “wherein the top layer is fabricated from acrylic plastic”.
However, Ismagilov teaches the analogous art of a fluidic system for controlling fluids (see Ismagilov: Abstract). Ismagilov teaches that any layer can be made of suitable materials as long as they are selected with respect to the preferred physical properties of the fluids to allow for proper functioning of the device and specifically mentions acrylic polymers (see Ismagilov: Page 30/237). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify any layer of the device of modified Whitson, including the top layer, to be made of acrylic polymers as taught by Ismagilov, because Ismagilov teaches that any layer can be made of suitable materials as long as they are selected with respect to the preferred physical properties of the fluids to allow for proper functioning of the device and specifically mentions acrylic polymers (see Ismagilov: Page 30/237).


Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitson et al (US 5,866,007, already of record) in view of Leland (US 2014/0319079, already of record) and Wang et al (WO 2016/012394, already of record) and in further view of Dorn et al (US 2012/0040470, already of record). 

Regarding Claim 11, modified Whitson teaches all the limitations as applied to Claim 1. Modified Whitson teaches the distributor layer with a fluid channel (see modification of Claim 1).
Modified Whitson does not explicitly teach “wherein the fluid channel comprises: a main channel to receive the clinical sample from the top layer and a plurality of sub-channels extending away from the main channel to receive the clinical sample from the main channel”.
However, Dorn teaches the analogous art of microfluidic cartridges (see Dorn: Abstract). Dorn teaches that it is advantageous to have cassettes with multiple channel and chamber systems to perform simultaneous operations in one cassette (see Dorn [0115]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the channels of of modified Whitson to have a plurality of channels as taught by Dorn, because Dorn teaches that it is advantageous to have cassettes with multiple channel and chamber systems to perform simultaneous operations in one cassette (see Dorn [0115]).

Regarding Claim 14, modified Whitson teaches all the limitations as applied to Claim 12. Modified Whitson teaches the distributor layer with a fluid channel (see modification of Claim 12).
Modified Whitson does not explicitly teach “wherein the fluid channel comprises: a main channel to receive the clinical sample from the top layer and a plurality of sub-channels extending away from the main channel to receive the clinical sample from the main channel”.
However, Dorn teaches the analogous art of microfluidic cartridges (see Dorn: Abstract). Dorn teaches that it is advantageous to have cassettes with multiple channel and chamber systems to perform simultaneous operations in one cassette (see Dorn [0115]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the channels of of modified Whitson to have a plurality of channels as taught by Dorn, because Dorn teaches that it is advantageous to have cassettes with multiple channel and chamber systems to perform simultaneous operations in one cassette (see Dorn [0115]).


Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitson et al (US 5,866,007, already of record) in view of Leland (US 2014/0319079, already of record) and Wang et al (WO 2016/012394, already of record) and in further view of Bennion et al (CN 102083955, already of record). 
	
	Regarding Claim 15, modified Whitson teaches all the limitations as applied to Claim 12. Modified Whitson teaches the container (see modification of Claim 12).
	Modified Whitson does not teach the container being a centrifuge tube.
	However, Bennion teaches the analogous art of sample collecting devices and methods of use (see Bennion: Abstract). Bennion teaches that it is known in the art to elute samples from porous media using buffers, where the porous media containing the sample is placed into a tube along with the buffer to then centrifuge the mixture to concentrate and elute the sample for further analysis (see Bennion: [0071]).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the container of modified Whitson to be a centrifuge tube as described by Bennion, because Bennion teaches that it is known in the art to elute samples from porous media using buffers, where the porous media containing the sample is placed into a tube along with the buffer to then centrifuge the mixture to concentrate and elute the sample for further analysis (see Bennion: [0071]).

Regarding Claim 16, Whitson teaches a method for collection of clinical samples (see Whitson: Abstract), comprising:
receiving by a clinical sample storage cassette the clinical sample (see Whitson: “The filter card 22 may be composed of any suitable fibrous material having a large surface area, an appropriate density, and an appropriate average pore size. In a preferred embodiment, the filter card 22 is made from glass fiber, which has a larger surface area than most fibers, permitting the use of a smaller volume of fibrous material to separate the components of the fluid”, Column 4, line 28-34), wherein the clinical sample storage cassette is held in a container (see Whitson: “card then was transferred into the drying box”, Column 8, line 39)
wherein the clinical sample storage cassette comprises:
a top layer comprising a first side to receive a clinical sample and a second side opposite to the first side to couple with a distributor layer (see Whitson: “the shell 16, which is preferably made of a relatively inert clear plastic, has flanges 20 at its outer edges which extend toward a filter card 22”, Column 4, line 14-16)
the distributor layer coupled to the top layer to receive the clinical sample from the top layer, wherein the distributor layer further comprises:
a first distributor side coupled to the second side of the top layer 
a second distributor side coupled to a storage membrane to transfer the clinical sample from the top layer to the storage membrane (see Whitson: “The filter card 22 may be composed of any suitable fibrous material having a large surface area, an appropriate density, and an appropriate average pore size. In a preferred embodiment, the filter card 22 is made from glass fiber, which has a larger surface area than most fibers, permitting the use of a smaller volume of fibrous material to separate the components of the fluid”, Column 4, line 28-34) 
the storage membrane to receive the clinical sample from the distributor layer and store the clinical sample (see Whitson: “After passing through the filter card 22, the plasma fraction reaches a serum sample collection chamber. In the apparatus depicted in FIG. 1, the serum sample collection chamber contains an absorbent matrix 30, preferably positioned in direct contact with the filter card 22”, Column 5, line 35-38),
wherein the distribution layer and the storage membrane have identical surface area and are in direct contact (see Whitson: “After passing through the filter card 22, the plasma fraction reaches a serum sample collection chamber. In the apparatus depicted in FIG. 1, the serum sample collection chamber contains an absorbent matrix 30, preferably positioned in direct contact with the filter card 22”, Column 5, line 35-38; Fig 1; the examiner notes that Fig 1 illustrates the layers 22 and 30, corresponding to the distribution and storage layers, as being of the same surface area and contacting each other completely)
drying the storage membrane by a desiccant pack provided within the container to dry the storage membrane (see Whitson: “desiccant and oxygen scavenger was activated by removing the protective cover for these materials. The lid of the drying box was then closed and the cards were left in the box for storage”, Column 8, line 44-47)
Whitson does not explicitly teach “a topmost sub-distributor layer having the first distributor side coupled to the second side of the top layer, a bottommost sub-distributor layer having the second distributor side coupled to the storage membrane.”
However, Leland teaches the analogous art of a filtration module (see Leland: Abstract). Leland teaches that filtration modules can be made of a plurality of layers and shows an arrangement of four and six layers stacked one over the other in fluidic communication through ports to provide support to the filter section (see Leland: [0091]; Fig 4-5). The examiner notes that, as per Leland, the layers can be made of a plurality of sub-layers. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the distributor layer of Whitson to be composed of a plurality of layers as taught by Leland, because Leland teaches an arrangement of four and six layers stacked one over the other in fluidic communication through ports to provide support to the filter section (see Leland: [0091]-[0092]; Fig 4-5).

Modified Whitson teaches the material of the distributor layer to be glass fibers (see above). 
Modified Whitson does not teach “the storage membrane, provided with a stabilization reagent” nor “the distributor layer is of a material having a greater flow rate than a material of the storage membrane to allow effective mixing between the clinical sample and stabilization reagent in the storage membrane”. 
However, Wang teaches the analogous art of a sample collection and transfer device (see Wang : Abstract). Wang describes that the substrate of absorbent materials (i.e. storage membranes) can be made of nitrocellulose comprising dried reagents impregnated within, such as stabilization reagents, to preserve samples for transport and storage (see Wang: [0054]-[0056]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify material of the storage layer to be nitrocellulose, further adding an impregnated stabilization reagent as taught by Wang, because Wang teaches that a layer of nitrocellulose impregnated with stabilization reagents allows preservation of samples for transport and storage (see Wang: [0054]-[0056]). The examiner notes that the combination would result in the glass fiber distributor layer having a greater flow rate than the nitrocellulose storage layer. 

Modified Whitson does not teach the receiving an elution buffer in the container to extract the sample, centrifuging to elute the sample to obtain a remnant fluid comprising a mixture of the elution buffer and the clinical sample, and providing the remnant fluid for analysis.
	However, Bennion teaches the analogous art of sample collecting devices and methods of use (see Bennion: Abstract). Bennion teaches that it is known in the art to elute samples from porous media using buffers, where the porous media containing the sample is placed into a tube along with the buffer to then centrifuge the mixture to concentrate and elute the sample for further analysis (see Bennion: [0071]).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the container of modified Whitson to be a centrifuge tube as described by Bennion, further centrifuging the porous media and the elution buffer to extract the sample, because Bennion teaches that it is known in the art to elute samples from porous media using buffers, where the porous media containing the sample is placed into a tube along with the buffer to then centrifuge the mixture to concentrate and elute the sample for further analysis (see Bennion: [0071]).

Modified Whitson teaches the distribution layer and further teaches a plurality of intermediate layers disposed between the topmost sub-distributor layer and the bottommost distributor layer (see above). Modified Whitson further teaches that the speed, cleanliness and efficiency of a separation process can be altered by varying the relative size of pores in the filter (i.e. distributor layer) and/or storage membrane (see Whitson: Column 5, line 3-8). 
Modified Whitson does not specifically teach ‘a material of the preceding sub-distributor layer has a flow rate which is greater than a flow rate of a material of the subsequent sub-distributor layer’.
However, based on the above teachings, where Whitson teaches that it is common to vary the size of pores in a filter to affect the speed, cleanliness and efficiency of a separation process, it would have been well within the skill of one of ordinary skill in the art to have made the distributor layer be comprised by a plurality of sub-distributor layers with decreasing pore size (the examiner notes that the claim does not require the materials to be different).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the construction of the distributor layer of modified Whitson to comprise a plurality of sub-distributor layer, where each sub-distributor layer is made of a material that has a greater flow rate than the material of the subsequent sub-distributor layer, because Whitson teaches that the speed, cleanliness and efficiency of a separation process can be altered by varying the relative size of pores in the filter (i.e. distributor layer) and/or storage membrane (see Whitson: Column 5, line 3-8).
Note: Regarding the limitations reciting “to allow…”, the examiner notes that said limitations describe an intended result of the method performed and does not further limit how the method is performed (see MPEP § 2111.04).


Response to Arguments
Applicant's Arguments, filed on Jul 20, 2022, towards the previous prior art rejections on Page(s) 8-14 have been fully considered but are moot because the arguments are towards the claim amendments and do not apply to the current rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               

/Benjamin R Whatley/Primary Examiner, Art Unit 1798